White, J.
The only question raised by appellant in this case is with regard to a single letter contained in the original indictment, which by order of the court is sent up as part of the record for the inspection of this court. The letter is the beginning letter of the month in which the offense is alleged to have been committed.
The defendant contends that the county attorney, in spelling the word “ February,” has spelt it with a “ T ” instead of an “ F.” An inspection of the indictment leads us to the conclusion that the letter, if it were simply a question of chirography, might well be held either an “ F ” or a “ T.” Standing in the connection it does to the remaining letters of the word, and this court judicially knowing that the name of not one of the calendar months is spelt by commencing with a “ T,” we naturally conclude that the letter is, and was intended for, an “ F,” and that the defendant could not well have been misled by it.
It has been held, time and again, that bad spelling will not vitiate an indictment, and we can perceive no good reason why bad or awkward writing should. The Legislature has not, in providing the requisites for an indictment, established a, standard of penmanship in which it must be prepared, as one of the number.
The objection is hypercritical, and, there being no error apparent upon the record, the judgment is affirmed.

Affirmed.